DETAILED ACTION
The present application, filed 05/25/2020, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Wang et al. (“Wang”, US 2018/0269779).
Re claim 1, Wang teaches a power factor correction circuit [Fig 1], comprising: a) a power meter [1] configured to measure a total harmonic distortion (THD) at an input port; b) a switching-type regulator [2] that is controllable by a switch control signal in order to adjust a power factor; and c) a controller [3, Figs 6, 7] configured to generate the switch control signal to control the switching-type regulator to perform power factor correction, wherein the controller adjusts an on-time of a main switch [the PWM signal generation circuit 56 adjusts the on-time within a fixed duration of each PWM cycle] of the switching-type regulator based on the measured THD to decrease the THD [Fig 4].

Re claim 3, Wang teaches wherein the controller is configured to adjust an amplitude ratio of the predetermined harmonic component based on the measured THD to adjust the on-time of the main switch of the switching-type regulator, in order to minimize the THD [paragraph 29].

Re claim 4, Wang teaches wherein the controller is configured to adjust the amplitude ratio of a predetermined harmonic component one by one by progressively increasing the amplitude ratio from 0 until the measured THD is no longer decreased [].
Re claim 13, Wang teaches wherein each of the at least one predetermined harmonic component is adjacent to a fundamental component [see claim 7].
Re claim 14, Wang teaches a method [Fig 2] of controlling a switching-type regulator [2] configured to perform power factor correction, the method comprising: a) measuring a total harmonic distortion (THD) [via 1]; and b) adjusting, by a controller [3], an on-time of a main switch [M] of the switching-type regulator based on measured total harmonic distortion to minimize the THD [the PWM signal generation circuit 56 adjusts the on-time within a fixed duration of each PWM cycle].
Re claim 15, Wang teaches superimposing inversely at least one predetermined harmonic component on a control signal for controlling the on-time of the main switch of 
Re claim 16, Wang teaches wherein adjusting the on-time of the main switch of the switching-type regulator based on the measured total harmonic distortion comprises adjusting an amplitude ratio of the predetermined harmonic component based on the measured total harmonic distortion to adjust the on-time of the main switch of the switching-type regulator, to minimize the THD [paragraph 29].



Allowable Subject Matter
Claims 5-12 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or disclose:
Re claim 5 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the controller is configured to set the amplitude ratio of each of the predetermined harmonic components based on a measured amplitude ratio of a corresponding harmonic component, and to adjust a phase of each of the predetermined harmonic components based on the measured THD to adjust the on-time of the main switch of the switching- type regulator, in order to 
Re claim 17 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the control signal is a quotient of a first signal divided by the input voltage sampling signal, the first signal is a sum of the input voltage sampling signal and a second signal, the second signal is a product of an amplitude of a fundamental component and a value of a voltage harmonic component corresponding to the predetermined harmonic component superimposed inversely, each voltage harmonic component has the same amplitude ratio with a corresponding harmonic component in the input signal, and the predetermined harmonic component acquired based on the input voltage sampling signal” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 18 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the control signal is one plus a quotient of a second signal divided by the input voltage sampling signal, the second signal is a product of an amplitude of a fundamental component and a value of the voltage harmonic component corresponding to the predetermined harmonic component superimposed inversely, each voltage harmonic component has the same amplitude ratio with a corresponding harmonic component in the input signal, and the predetermined harmonic component acquired based on the input voltage sampling signal” in combination with the additionally claimed features, as are claimed by Applicant.


Conclusion
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        



/LaKaisha Jackson/
Examiner, Art Unit 2838